DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 12/22/2021:
Claims 1-8 and 16-20 are pending.
Claims 9-15 are further withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (US20160368217).
Regarding claim 1, Kanda teaches a build module (operating mechanism 130 with operating section 140; Figure 12-14) for a 3D printing system comprising: 

in a first configuration of the base elements, the build module provides a build volume having a first dimensional configuration (see Figure 14; [0097] As shown in FIG. 14, in a case where the three-dimensional object V is large, the control unit 16 controls the table-side connection mechanism 160 and the wall-side connection mechanism 162 such that the first worktable 152 and the second worktable 154 are connected to each other)
in a second configuration of the base elements, the build module provides a build volume having a second dimensional configuration (see Figure 13; [0096] As shown in FIG. 13, in a case where the three-dimensional object V is small, the control unit 16 controls the table-side connection mechanism 160 and the wall-side connection mechanism 162 such that the connection between the first worktable 152 and the second worktable 154 is released and the second worktable 154 is connected to the upper end portion 123 of the wall section 124).  
Regarding claim 2, Kanda teaches the build module of claim 1, wherein a build volume available within the build chamber has a first width when both of the base elements are moved 
Regarding claim 3, Kanda teaches the build module of claim 1, wherein in the second configuration (Figure 13) the first base element (second worktable 154; Figure 12-14) is positioned level with the top of the build chamber ([0096] second worktable 154 is released and the second worktable 154 is connected to the upper end portion 123 of the wall section 124; see 154 connected to 123 via 162 in Figure 13) and wherein the second base element is moveable therein to provide a build volume having the second dimensional configuration ([0096] the control unit 16 causes the three-dimensional object V to be formed on the first worktable 152; see three-dimensional object V being formed in Figure 13).  
Regarding claim 4, Kanda teaches the build module of claim 1, wherein the first and second base elements have a height equal or substantially equal to the height of the build chamber (see 152 and 154 at same height as flange 126 on an upper end portion of the wall section 124 in Figure 12).  
Regarding claim 5, Kanda teaches the build module of claim 1, wherein, in the first configuration, the first base element is fixed to a top of the build chamber ([0096] second worktable 154 is released and the second worktable 154 is connected to the upper end portion 123 of the wall section 124; see 154 connected to 123 via 162 in Figure 13).  
Regarding claim 7, Kanda teaches the build module of claim 1, wherein the second base element is immediately adjacent to the first base element (see 152 and 154 adjacent to each 
Regarding claim 17, Kanda teaches the build module of claim 1, wherein the first base element spans a first portion of the width of the build chamber (see annotated Figure 13 below), and the second base element spans a second, different portion of the width of the build chamber exclusive of the first portion (see annotated Figure 13 below).  

    PNG
    media_image1.png
    740
    513
    media_image1.png
    Greyscale

Regarding claim 18, Kanda teaches the build module of claim 1, further comprising a mechanical coupling between the base elements (table-side connection mechanism 160; Figure 12-14) such that, in the first configuration (Figure 14), the base elements must move vertically together ([0097] the control unit 16 controls the table-side connection mechanism 160 and the wall-side connection mechanism 162 such that the first worktable 152 and the second 
Regarding claim 19, Kanda teaches the build module of claim 1, further comprising a controller (control unit 16; Figure 3) programmed to operate the base elements in the first or second configuration ([0092] connections and the connection releases of the table-side connection mechanism 160 and the wall-side connection mechanism 162 are controlled by the control unit 16) based on a smallest build volume able to accommodate an object to be formed based on a print job ([0096] As shown in FIG. 13, in a case where the three-dimensional object V is small, the control unit 16 controls the table-side connection mechanism 160 and the wall-side connection mechanism 162 such that the connection between the first worktable 152 and the second worktable 154 is released and the second worktable 154 is connected to the upper end portion 123 of the wall section 124 and [0097] As shown in FIG. 14, in a case where the three-dimensional object V is large, the control unit 16 controls the table-side connection mechanism 160 and the wall-side connection mechanism 162 such that the first worktable 152 and the second worktable 154 are connected to each other and the connection between the second worktable 154 and the upper end portion 123 of the wall section 124 is released).
Regarding claim 20, Kanda teaches the build module of claim 1, further comprising a controller (control unit 16; Figure 3) programmed to operate the base elements in the first or second configuration based on instructions in a print job for forming an object in the build module ([0048] First, when the control unit 16 (refer to FIG. 3) receives data from an external apparatus, the control unit 16 converts data (that is, data of three dimensions) of the three-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US20160368217), and further in view of El-Siblani et al. (US20110089610).
Regarding claim 6, Kanda teaches the build module of claim 5. While Kanda suggests a connection mechanism (162) to fix the first base element to the top of the build chamber, as discussed in claim 5, Kanda fails to explicitly teach that the connection mechanism is a mechanical bolt mechanism. 
In the same field of endeavor pertaining to an additive manufacturing apparatus, El-Siblani teaches that the connection mechanism is a mechanical bolt mechanism ([0163] upper surface of inner frame 518 is integrally formed with brackets 520a-b and 522a-b (bracket 520b is not shown) which are alignable with rigid or semi-rigid solidification substrate frame through holes 530a-b and 532a-b to allow screws, bolts, etc. to connect rigid or semi-rigid solidification substrate frame 423 and film assembly 505 together).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a mechanical bolt mechanism is one known option in the art of a connection mechanism.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US20160368217), and further in view of Tanaka (JPH05318607).
Regarding claim 8, Kanda teaches the build module of claim 1. However, Kanda fails to teach the build module further comprising three or more base elements.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Tanaka teaches the build module further comprising three or more base elements (Abstract: plurality of movable tables 32; Figure 1). The three or more base elements allows for a resin model with a complicated shape to be accurately supported (“As the number of divisions of the elevating table 31 increases, it becomes possible to accurately support a resin model having a complicated shape”- see pg. 3 line 32-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the build module of Kanda further comprise three .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US20160368217), and further in view of Comb (US 20150145174).
Regarding claim 16, Kanda teaches the build module of claim 5.  further comprising electromagnetic elements to fix the first base element to the top of the build chamber. While Kanda suggests a connection mechanism (162) to fix the first base element to the top of the build chamber, as discussed in claim 5, Kanda fails to explicitly teach that the connection mechanism is electromagnetic elements.   
	In the same field of endeavor pertaining to an additive manufacturing apparatus, Comb teaches that the connection mechanism is electromagnetic elements (Abstract: platen gantry is configured to magnetically couple interchangeable and replaceable build sheets to the top surface of the platen plate due to the one or more generated magnetic field). Magnetic coupling allows for low-cost and reliable build platforms to be used without required vacuum systems ([0030] chuck portion that magnetically couples to removable and interchangeable build sheets, provides several unique advantages over build substrates currently used in the industry. As discussed below, the magnetic coupling allows low-cost and reliable build sheets to be used without also requiring vacuum systems).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection mechanism of Kanda be .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743